                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH


BENJAMIN VIENT,

                       Plaintiff,                       ORDER ADOPTING & AFFIRMING
                                                        REPORT & RECOMMENDATION
v.
                                                            Case No. 2:19CV51-DAK-CMR
ANCESTRY,
                                                                 Judge Dale A. Kimball
                       Defendant.
                                                         Magistrate Judge Cecilia M. Romero




       This case was assigned to United States District Court Judge Dale A. Kimball, who then

referred it to United States Magistrate Judge Cecilia M. Romero under 28 U.S.C. § 636(b)(1)(B).

On January 23, 2020, Magistrate Judge Romero issued a Report and Recommendation,

recommending that Defendant’s motions to dismiss [ECF Nos. 27 & 39] be denied without

prejudice, Plaintiff’s motion for leave to amend complaint [ECF No. 37] and motion to add

defendant [ECF No. 32] be granted, Plaintiff’s motion for extension of time for service [ECF No.

44] be granted, Plaintiff’s additional motions [ECF Nos. 16, 17, 18, 19, 20, 28, 31, 38] be denied,

and that ECF No. 38 be unsealed.

       The Report and Recommendation notified the parties that any objection to the Report and

Recommendation was required to be filed within fourteen days of receiving it. As of the date of

this Order, which is past the time for filing objections, the court has not received any objections

to the Report and Recommendation. Rather, Plaintiff has filed an Amended Complaint in
compliance with the Report & Recommendation.

       The court has reviewed the case de novo and agrees with the analysis of the Report and

Recommendation in its entirety. The court, therefore, adopts the Report and Recommendation as

the Order of the court.

       DATED this 12th day of February, 2020.

                                            BY THE COURT:



                                            DALE A. KIMBALL
                                            United States District Judge




                                                2
